Citation Nr: 1042608	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for a sinus 
condition.

3.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for tuberculosis.  

4.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for hyperglycemia.

5.  Entitlement to service connection for diabetes mellitus type 
II.

6.  Entitlement to service connection for rheumatic heart 
disease.

7.  Entitlement to service connection for arthritis of multiple 
joints, to include hands, left elbow, cervical spine, lumbar 
spine, left wrist, and legs.
8.  Entitlement to service connection for arthritis of the left 
wrist.

9.  Entitlement to service connection for dyslipidemia.

10.  Entitlement to service connection for erectile dysfunction, 
secondary to prescribed medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 
1990.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which held that new and material evidence had been 
presented to reopen the claims for service connection for 
hypertension, seasonal respiratory allergies, hyperglycemia and 
tuberculosis; however, service connection was not warranted.  At 
that time, service connection was also denied for diabetes 
mellitus, rheumatic heart disease, multiple joint arthritis, 
dyslipidemia and erectile dysfunction.  This matter has since 
been transferred to the jurisdiction of the RO in Columbia, South 
Carolina.

Notwithstanding the RO's apparent decision to reopen the claims 
of entitlement to service connection for hypertension, seasonal 
respiratory allergies, hyperglycemia and tuberculosis, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed by 
the Board before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issue before the Board is 
the threshold question of whether new and material evidence has 
been received, as set out on the title page.

In June 2009, the Board remanded the matter for additional 
development.

The issues of entitlement to service connection for hypertension, 
hyperglycemia, diabetes mellitus, type II, rheumatic heart 
disease, arthritis of the left wrist and erectile dysfunction, 
secondary to prescribed medications, being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for 
a hypertension, seasonal respiratory allergies, hyperglycemia and 
tuberculosis in a March 1991 rating decision; the Veteran was 
notified of the decision and of his right to appeal, but he did 
not initiate an appeal of that decision.

2.  The evidence added to the record since the last final 
decision in March 1991 is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
hypertension, seasonal respiratory allergies, hyperglycemia and 
tuberculosis.

3.  A sinus condition was initially manifested during service.

4.  The Veteran does not have a current diagnosis of 
tuberculosis.

5.  The Veteran does not experience any current disability due to 
a positive TB tine test which could be attributed to active 
service; in any event, a positive TB tine test is not a 
disability for VA compensation purposes.


6.  Arthritis of multiple joints arthritis, to include his hands, 
left elbow, cervical spine, lumbar spine, right wrist, and legs, 
was not shown in service, or within one year thereafter, and, if 
present, is unrelated to service.

7.  Dyslipidemia is a laboratory finding and is not a disability 
under VA statutes and regulations.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied the claim for 
service connection for hypertension, seasonal respiratory 
allergies, hyperglycemia and tuberculosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for seasonal respiratory allergies.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for hyperglycemia.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence has been received to reopen the 
claim for service connection for tuberculosis.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  A sinus condition was incurred during service.  38 U.S.C.A. 
§§ 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

7.  Tuberculosis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

8.  Arthritis of multiple joints, to include his hands, left 
elbow, cervical spine, lumbar spine, right wrist, and legs, was 
not incurred in or aggravated by service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

9.  Dyslipidemia is not a disability for which applicable law 
permits the award of service connection.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
notify the Veteran as to how to substantiate his claim, and if 
appropriate, assist him in the development of his applications 
for service connection for diabetes mellitus, rheumatic heart 
disease, multiple joint arthritis, dyslipidemia and erectile 
dysfunction and to reopen claims of entitlement to service 
connection for hypertension, seasonal respiratory allergies, 
hyperglycemia and tuberculosis.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In letters dated in February 2005, March 2006, May 2006 and May 
2009, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claims.  
The RO also specified the information and evidence to be 
submitted by him, the information and evidence to be obtained by 
VA, and the need for him to advise VA of or submit any further 
evidence that pertained to his claims.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As to whether new and material evidence has been presented to 
reopen the claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide a 
Veteran with notice of what constitutes new and material evidence 
to reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim was 
finally denied.  This notice was provided to the Veteran in the 
August 2009 letter, in compliance with the June 2009 Board remand 
directive.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was also 
informed in the March 2006, May 2006 and August 2009 letters that 
an effective date and a disability rating would be assigned if 
his claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA also fulfilled its duty to assist by obtaining all relevant 
evidence concerning the claims under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.  The RO obtained all available service treatment 
records as well as post-service VA and private medical records 
identified by the Veteran.  VCAA also requires VA to provide a 
medical examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  In this case, the Veteran was afforded a VA examination 
in June 1990, with regards to his elbows.  As there is no 
evidence of active tuberculosis either in service or after 
service and no probative evidence relating the Veteran's claimed 
tuberculosis to service or relating the Veteran's claimed 
hypertension, hyperglycemia, diabetes mellitus and dyslipidemia, 
the Board finds that a VA examination for claims for 
hypertension, hyperglycemia, tuberculosis, diabetes mellitus and 
dyslipidemia is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence
Hypertension, Seasonal Respiratory Allergies, Hyperglycemia & 
Tuberculosis

Service connection for hypertension, seasonal respiratory 
allergies, hyperglycemia and tuberculosis has been previously 
denied by means of a rating decision dated in March 1991.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the March 1991 rating decision is final.

However, the claims of entitlement to service connection for 
hypertension, seasonal respiratory allergies, hyperglycemia and 
tuberculosis may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in September 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records, VA 
treatment reports, a June 1990 VA examination report and the 
Veteran's own statements.  

In March 1991, the RO denied entitlement to service connection 
for hypertension, seasonal respiratory allergies, hyperglycemia 
and tuberculosis.  With regards to hypertension, the RO noted 
that there was no history of hypertension during service and a 
single post-service elevated blood pressure reading was not 
enough to establish service connection on a presumptive basis.  
The RO held that service connection was not warranted for 
seasonal allergies because they were only seasonal or resolved 
with removal of the allergen; therefore, they are acute and 
transitory conditions.  Service connection for hyperglycemia was 
denied because the specialist's report indicated that the Veteran 
did not meet the ADA criteria for a diagnosis of diabetes 
mellitus and that the elevation of blood glucose noted in service 
was probably nothing more than a benign variation of blood sugar 
that happens to all individuals of on a daily basis.   
Furthermore, hyperglycemia was not associated with diabetes 
mellitus or other chronic disease; it was just a laboratory 
finding and not a disability for VA compensation purposes.  With 
regards to tuberculosis, service connection was denied because 
there was no evidence of active tuberculosis during or after 
service.  A positive TB skin test was simply an indication of 
exposure at some point in time and it did not mean that active 
tuberculosis is or has ever been present and is not a disability 
under the law.  In order to warrant the grant of service 
connection, the Veteran would need to demonstrate that he was 
treated for active tuberculosis during service, or within three 
years of his discharge from service.  

Newly received evidence includes VA and private treatment records 
dated through 2009 and additional lay statements.  Critically, 
the Veteran submitted an August 2004 statement from a VA 
treatment provider indicating that his current diagnoses included 
hypertension, diabetes mellitus type II, a sinus condition and a 
history of pulmonary tuberculosis.  This new evidence is 
sufficient to reopen the claim, as it was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  Accordingly, the 
claims for service connection for hypertension, seasonal 
respiratory allergies, hyperglycemia and tuberculosis are 
reopened.




Service Connection
Laws & Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Certain diseases, including arthritis, diabetes mellitus and 
cardiovascular-renal disease (including hypertension), may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  See Under Secretary for Health letter (October 4, 
1995) (It is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, therefore, 
a presumptive disability.)

For the showing of chronic disease in service to support a 
finding of service connection on a direct basis, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Analyses of the Claims

Sinus Disorder
The Veteran alleges entitlement to service connection for 
seasonal allergies, to include sinusitis.   He argues that his 
sinus condition is chronic and characterized by breathing 
difficulties, congestion and allergic attacks that are 
accompanied by pain and headaches.  

Service treatment records demonstrate a history of sinus 
problems.  Throughout his period of service, the Veteran was 
diagnosed as having allergies, allergic rhinitis, and sinusitis.

Post-service, in August 2004, a VA treatment provider indicating 
that the Veteran had been diagnosed as having a sinus condition.  
VA treatment records demonstrate a diagnosis of allergic rhinitis 
and related treatment records demonstrate that his symptoms are 
controlled with Flonase.

The Board finds at this point that the Veteran has shown a 
diagnosis of a sinus condition, characterized as allergic 
rhinitis; accordingly, the first element of service connection is 
satisfied. Service treatment records clearly show that the 
Veteran had reports of sinus complaints in service. 

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the Veteran's 
assertions.  The Veteran is competent to provide a history of 
more or less recurrent episodes of sinus problems since his 
period of active duty.  Further, his accounts are deemed credible 
in the absence of evidence to the contrary.  Based on this 
continuity of symptomatology since military service, and 
resolving the benefit of the doubt in the Veteran's favor, 
service connection for a sinus disorder is warranted.  38 
U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304.

Tuberculosis
The Veteran contends that he had a positive tuberculosis Tine 
test (a multiple puncture tuberculin skin test used to diagnose 
tuberculosis) during service and, as such, service connection is 
warranted for tuberculosis.

Service treatment records and post-service medical records are 
negative for active tuberculosis.  Specifically, the Veteran's 
service treatment records reflect that he was tested for 
tuberculosis while in service and had positive reactions to skin 
tests; however, there is no documentation nor does the Veteran 
allege that he experienced any symptoms of active tuberculosis.  
Additionally, the Veteran's February 1990 retirement examination 
report shows that, on clinical evaluation, his lungs and chest 
were found to be normal.

Post-service VA and private treatment records also fail to 
demonstrate active tuberculosis.  In this regard, upon VA 
examination dated in June 1990, there was no evidence of 
tuberculosis

Therefore, the Board finds that, while the Veteran had a positive 
Tine test during his military service, he neither has a current 
diagnosis of tuberculosis, nor any diagnosed residuals thereof.  
As such, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(the current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the time 
the claim is filed or during the pendency of that claim). 
Accordingly, the Veteran's claim of entitlement to service 
connection for tuberculosis must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for tuberculosis.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

Arthritis of Multiple Joints: Hands, Left Elbow, Cervical Spine, 
Lumbar Spine, Right Wrist & Legs.
The Veteran claims service connection for arthritis of multiple 
joints.  Specifically,  in his hands, left elbow, forearm, neck, 
back, right wrist and legs. The Board notes that service 
connection is in effect for a right elbow disability.

Service treatment records do not show complaints, treatment, or 
abnormal findings pertaining to a generalized skeletal condition, 
or the right hand, neck, back, right wrist and legs.  Service 
treatment records do demonstrate treatment for left hand and the 
left wrist complaints. In October 1984, the Veteran sustained a 
contusion to the left hand during a fall; x-rays were negative.  
In November 1989, the Veteran presented with complaints of left 
wrist pain.  An x-ray was negative and he was diagnosed with 
overuse syndrome.

X-rays taken of the left hand in February 1975 and October 1984 
were normal.  As noted, a November 1989 x-ray of the left wrist 
was normal.  A June 1980 radiographic report demonstrated a 
normal lumbosacral spine.  On periodic evaluations dated in June 
1972, January 1973, January 1983, and December 1987 and upon 
retirement examination February 1990, clinical evaluation of the 
neck, upper extremities, lower extremities, feet, spine and other 
musculoskeletal areas was normal.  

Shortly after his discharge from service, the Veteran was 
afforded a VA examination in June 1990.  The only musculoskeletal 
complaint that the Veteran presented with was in regards to his 
right elbow.  Range of motion and configuration of both elbows 
was within normal limits.  There was no evidence of swelling, 
edema, articular effusion, or crepitus in either elbow.  The 
Veteran was diagnosed as having right tennis elbow.  As noted, 
service connection is in effect for a right elbow disability.

There first indication of a musculoskeletal complaints, aside 
from the right elbow, was in September 2001, when the Veteran 
presented with complaints of neck pain dating back to May 2001.  
Physical examination demonstrated mild muscle tenderness medial 
trapezius bilaterally.  In support of his claim, the Veteran has 
submitted an August 2004 statement from a VA treatment provider 
indicating that his current diagnoses included multiple joint 
arthritis.  

In addition to the medical evidence, the Board must consider lay 
evidence, including the Veteran's statements.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing 38 
U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  While the Veteran 
is competent to report his observations of hands, elbow, forearm, 
neck, back, wrists and legs injuries and symptoms, these 
statements must be weighed against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  While he is competent to report that he sustained 
injuries in service, the determination of the extent of those 
injuries and any relationship between such injuries and current 
disability is a medical question.  To the extent that the Veteran 
has indicated generally that he experienced continuity of 
symptomatology, this testimony is outweighed by the normal 
separation examination report, and the absence of any complaints, 
treatment, or diagnoses of any hands, elbow, forearm, neck, back, 
left wrists and legs for many years after service.

The Board also notes that, to the extent that the Veteran has 
been diagnosed with arthritis, such diagnoses were not within the 
one-year period during which the manifestation of a chronic 
diseases such as arthritis warrants service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a disability of the hands, left elbow, 
forearm, neck, back, right wrists and legs in service, arthritis 
did not arise within the one-year presumptive period, and any 
current hands, left elbow, forearm, neck, back, right wrist and 
legs is not otherwise related to service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the claims 
for service connection must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Dyslipidemia
Dyslipidemia is a condition marked by abnormal concentrations of 
lipids or lipoproteins in the blood.  See Medline Plus 
Dictionary, http://www2.merriam-webster.com/cgi- bin/mwmednlm.  
As such, it is a laboratory finding.  The medical evidence of 
record does not note any disorder or disease associated with this 
laboratory result.  As is the case with high cholesterol, the 
laboratory finding alone, without evidence of any associated 
underlying disorder or disease, may not be the subject of service 
connection, as there must be a diagnosed disorder.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303; see 61 Fed. Reg. 20,445 (May 7, 1996).  
Accordingly, service connection for dyslipidemia is not 
warranted.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for hypertension.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a sinus disorder.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a hyperglycemia.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for tuberculosis.

Service connection for a sinus disorder is granted.

Service connection for tuberculosis is denied.

Service connection for arthritis of multiple joints, to include 
hands, left elbow, cervical spine, lumbar spine, right wrist, and 
legs, is denied.

Service connection for dyslipidemia is denied.


REMAND

The Veteran alleges  entitlement to service connection for 
hypertension, hyperglycemia, diabetes mellitus, type II, 
rheumatic heart disease, arthritis of the left wrist and erectile 
dysfunction, secondary to prescribed medications.

With regards to his claim for service connection for 
hypertension, a review of the record demonstrates elevated blood 
pressure readings during service.  Upon pre-induction the 
Veteran's blood pressure reading was 132/72.  In June 1972, it 
was 120/70.  In January 1973, his blood pressure was 122/80.  In 
January 1983, it was 100/100.  In December 1987, it was 140/90.  
Upon retirement examination dated in February 1990, the Veteran's 
blood pressure was 130/78.  

Shortly after the Veteran's discharge from service, in June 1990, 
his blood pressure was 160/100; however, he was not diagnosed as 
having hypertension.  In July 1998, the Veteran was first 
prescribed medication for his hypertension.  A VA treatment 
record dated in June 2001, documented that the Veteran had a five 
year history of hypertension.  Given these facts, it is essential 
that the Veteran be examined to ascertain whether current 
hypertension is etiologically related to service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for 
determining whether there is an indication that the disability in 
question may be associated with a Veteran's service or with 
another service-connected disability is low).

The Veteran has also claimed entitlement to service connection 
for hyperglycemia and consequently diabetes mellitus, type II.  

Service treatment records include urinalyses conducted in 
relation to periodic examinations dated in June 1972, January 
1973, January 1983, December 1987 and February 1990 , which were 
negative with regards to albumin and blood sugar.  However, the 
service treatment records do contain isolated incidents of 
elevated blood sugar readings.  In January 1987, the Veteran's 
fasting blood sugar readings were 118 and 131.  He was counseled 
regarding dietary control in May 1988.  In October 1988, it was 
noted that the Veteran had a family history of diabetes mellitus.  
Notwithstanding, upon retirement examination dated in February 
1990, there was no indication of hyperglycemia or diabetes 
mellitus.

Post-service, upon VA examination dated in June 1990, the 
Veteran's glucose leves were high at 133 mg/dL.  Although the 
Veteran alleged that he was a diabetic, the examiner held that 
the Veteran did not meet the criteria for a diagnosis of diabetes 
mellitus.  The Veteran was not on any medications nor was there 
any evidence of any residuals of diabetes mellitus.  In December 
1990, the Veteran's fasting glucose tolerance test was high at 
125 mg/dL; however, it was later within normal limits upon 
interval testing.  At that time, the Veteran was not diagnosed as 
having diabetes mellitus.  In March 1998, the Veteran was noted 
to have borderline diabetes mellitus, no medication was required.  
The Veteran has subsequently been diagnosed as having diabetes 
mellitus.

The Board notes that the Veteran was not provided with a VA 
examination relating to his claimed hyperglycemia and diabetes 
mellitus.  In light of the Veteran's episodes of hyperglycemia in 
service and current diagnosis of diabetes mellitus, type II, the 
Board finds that a VA examination is required.

With regards to the claim of entitlement to service connection 
for arthritis of the left wrist, service treatment records do 
demonstrate treatment for left wrist complaints. In October 1984, 
the Veteran sustained a contusion to the left hand during a fall; 
x-rays were negative.  X-rays taken of the left hand in February 
1975 and October 1984 were normal.  In November 1989, the Veteran 
presented with complaints of left wrist pain.  An x-ray was 
negative and he was diagnosed with overuse syndrome.   In support 
of his claim, the Veteran has submitted an August 2004 statement 
from a VA treatment provider indicating that his current 
diagnoses included multiple joint arthritis.  In light of the in-
service treatment for complaints pertaining to the left wrist and 
the current diagnosis of arthritis, the Board finds that a VA 
examination would be helpful in the adjudication of the claim.

The Veteran also alleges entitlement to rheumatic heart disease, 
characterized by feeling out of breath when he climbs stairs or 
shovels snow.  He has alleged that his rheumatic heart disease is 
the result of in-service infections of the streptococcus 
bacteria.  A review of the service treatment records demonstrate 
positive throat cultures for group A beta strep in March 1975 and 
March 1980.  In this case, a VA examination would be helpful in 
the adjudication of the claim.

As the claims for hypertension, hyperglycemia, diabetes mellitus 
and rheumatic heart disease being remanded could affect the claim 
for service connection for erectile dysfunction, claimed as 
secondary to prescribed medications, the Board finds that the 
claims are inextricably intertwined and a Board decision on the 
latter claim at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA 
or private treatment records regarding 
treatment for hypertension, hyperglycemia, 
diabetes mellitus, type II, left wrist and 
rheumatic heart disease.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file and the Veteran and 
his representative should be notified of 
unsuccessful efforts and be allowed an 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA 
examination with an appropriate physician 
to determine the current nature and the 
etiology of hypertension.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should 
indicate whether it is at least as likely 
as not that any current hypertension 
disability had its onset in service or is 
otherwise related to service, to include 
whether it is as likely as not that the 
Veteran's episodes of high blood pressure 
during service and shortly thereafter were 
early manifestations of hypertension.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Schedule the Veteran for a VA 
examination with an appropriate physician 
to determine the current nature and the 
etiology of his hyperglycemia and diabetes 
mellitus.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should indicate whether it is 
at least as likely as that any current 
diabetes mellitus disability had its onset 
in service or is otherwise related to 
service, to include whether it is as likely 
as not that the Veteran's episodes of 
hyperglycemia during service and shortly 
thereafter were early manifestations of 
diabetes mellitus, type II. A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  Schedule the Veteran for appropriate VA 
examination for the Veteran's left wrist 
disability.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file, obtaining a history directly from the 
Veteran, and conducting all appropriate 
diagnostic testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the Veteran has 
a left wrist disability that has been 
caused or aggravated by service.

5.  Schedule the Veteran for appropriate VA 
examination for the Veteran's heart 
disability.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file, obtaining a history directly from the 
Veteran, and conducting all appropriate 
diagnostic testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not that (i.e., a 
probability of 50 percent or greater) the 
Veteran has rheumatic heart disease, or any 
other heart disability that has been caused 
or aggravated by service, particularly the 
Veteran's in-service occurrences of strep.

6.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


